—Appeal unanimously dismissed without costs. Memorandum: The purported order appealed from “is nothing more than an unsigned transcript of an oral decision and does not comply with CPLR 2219 (a)” (Ojeda v Metropolitan Playhouse, 120 AD2d 717, 717-718). That decision, moreover, embodies only Supreme Court’s resolution of a disputed factual issue, and no appeal lies from a finding of fact (see, 10 Carmody-Wait 2d, NY Prac § 70:8, at 28) or a decision (see, Kuhn v Kuhn, 129 AD2d 967). (Appeal from Order of Supreme Court, Onondaga County, Hurlbutt, J.—Foreclosure.) Present—Green, J. P., Lawton, Wisner, Balio and Boehm, JJ.